DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
The examiner acknowledges the receipt of the reply filed 05/25/2021, in response to the restriction requirement mailed 03/1/2021.
After further review, the examiner rescinds the species election requirement. 

Priority
This application was filed on 02/26/2020, which claims the benefit of the priority of US Provisional application 62/812,375 filed 03/01/2019.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Status
Claims 2, 7, 9-10, 14-16, 20-24, 52, 57-60, 64-65, and 72-73 are being examined on the merits in this office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 2, 7-9, 10, 14-16, 20-24, and 58 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 and 24 are dependent on cancelled claim 1. Claim 58 is dependent on cancelled claim 51. Claims 7-9, 10, 14-16 and 20-23 depend on claim2 and are therefore indefinite since the metes and bounds are unknowable.
For examination purposes, claim 2 is interpreted and an independent claim and claim 58 is construed to depend on claim 51.

Claim Rejections - 35 USC § 103 – Maintained and updated
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 9-10, and 14- 15 are again rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0283179 A1 (hereinafter “the ‘179 publication”) in view of WO 2017210100A1 (hereinafter “the ‘100 publication”).
‘179 teaches a GLP-1 peptide composition comprising:
Peptide (AVE0010) (which is a GLP-1 peptide): 0.1 mg - 0.4%
Sodium acetate trihydrate (which is the buffer): 3.5mg – 14.4%
M-cresol: 2.7mg – 11.1%
L-methionine: 3mg – 12.3%
Glycerol: 18mg – 74.1% (Example 1, paragraph [0135]
Total weight of ingredients is 24.3mg
Peptide dry weight calculation: 0.1/24.3 x 100 = 0.4%
% dry weight is indicated in bold.
The % dry weight of the composition components: peptide 0.4%, buffer 14.4%, M-cresol 11.1%, L-methionine 12.3%, Glycerol 74.1% are all encompassed by the instantly recited ranges. In other embodiments, ‘179 teaches the composition comprising the GLP-1 agonist AVE0010 
Even though the peptide of the ‘170 publication and the instant application are different in terms of amino acid sequences, they are both GLP-1 peptides. There is therefore an expectation that a pharmaceutical composition comprising the peptides would be similar. However, ‘179 does not teach the instant peptide comprising SEQ ID NO: 1.
‘100 teaches the GLP-1 agonist peptide that comprises the amino acid sequence of SEQ ID NO: 35 (p. 53, line 19-20). The peptide is 100% identical to the instant SEQ ID NO: 1. (see query match below).


    PNG
    media_image1.png
    151
    714
    media_image1.png
    Greyscale

‘100 further teaches the peptide in a pharmaceutical composition comprising standard pharmaceutical carriers, such as a phosphate buffered saline solution, water, emulsions such as an oil/water or water/oil emulsion, and various types of wetting agents (p. 9, line 14-17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare a composition that comprises the peptide of ‘100 publication using the pharmaceutical composition components disclosed by the ‘179 publication because ‘179 discloses that the peptide-containing composition was more stable upon inclusion of methionine. Given that both the peptides of ‘179 and ‘100 are GLP-1 peptides, there is an expectation that one can prepare a pharmaceutical composition comprising the instant GLP-1 peptide of ‘100, using the components disclosed by ‘179. One of ordinary skill would have been motivated and would have had a reasonable expectation of success in preparing a pharmaceutical composition that comprises the peptide of ‘100 using the formulation of ‘179 because the ‘179 discloses that the formulation had increased biological activity and had increased storage stability. Therefore, the limitations of claim 2 are rendered obvious by the disclosures.
Regarding claim 9, ‘179 teaches reconstitution with water which is a known pharmaceutically acceptable solvent (claim 9). ‘’179 discloses in paragraph [0136] that 1 ml of water was used in the composition [0136].
, M-cresol: 2.7mg, L-methionine: 3mg, Glycerol: 18mg, (Example 1, paragraph [0135] where the calculated % dry weight of the composition of peptide is 0.4%, buffer 14.4%, M-cresol 11.1%, L-methionine 12.3%, Glycerol 74.1% w/w all which are encompassed by the instant ranges. ‘179 further teaches that in other embodiments, the composition may comprise propylene glycol [0024], benzyl alcohol [0038], L-Histidine [0164] and that the composition comprises methionine [0023] hence it would be obvious to prepare a composition comprising propylene glycol [0024], benzyl alcohol [0038], L-Histidine [0164] at the same concentration as disclosed above.
Regarding claim 14, ‘179 teaches that the composition may comprises propylene glycol [0024], benzyl alcohol [0038], L-Histidine [0164] and that the composition comprises methionine [0023]. ‘179 further discloses other exendin compositions that may comprise sucrose or other acceptable sugars [0005] hence it would be obvious to have sucrose as another option in the composition.
Regarding claim 15, ‘179 teaches reconstitution with water which is a known pharmaceutically acceptable solvent (claim 9).

Claims 2, 9-10, 15, 16, 20, and 23-24 are again rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0283179A1 (hereinafter “the ‘179 publication”) in view of WO .

The teachings of the ‘179 and ‘100 publications are set forth above and incorporated herein by reference.
Even though the combined teachings of ‘179 and ‘100 disclose a composition of GLP-1 peptide with the instant components in the amounts encompassing the instant amounts, the references do not teach the components amounts in a narrow range as those disclosed in the instant claim 16. 
‘184 discloses a composition comprising a GLP-1 agonist with the following formulations:
1.34 mg/ml semaglutide (GLP-1 agonist), 1.42 mg/ml disodium hydrogen phosphate dehydrate (buffer), 14.0 mg/ml propylene glycol (tonicity agent), 5.50 mg/ml phenol (anti-microbial agent), pH 7.4; where pH is adjusted using hydrochloric acid and/or sodium hydroxide [0010]. The examiner is calculating the total weight to be 22.36 and the percent formulations by weight are 6% w/w semaglutide, 6.4% w/w disodium hydrogen phosphate dihydrate, 63% w/w propylene glycol and 25% w/w phenol. ‘184 further discloses that the GLP-1 composition provides surprisingly lower variability in the plasma concentration of said peptide when administered for a period of time [0012].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘179 and ‘100 and prepare a composition with the constituents of ‘179 but that comprises a narrow range of the GLP-1 peptide as that disclosed 
Regarding claim 20, ‘179 teaches that the composition may comprises propylene glycol [0024], benzyl alcohol [0038], L-Histidine [0164] and that the composition comprises methionine [0023]. ‘179 further discloses other exendin compositions that may comprise sucrose or other acceptable sugars [0005] hence it would be obvious to have sucrose as another option in the composition.
Regarding claim 21 and 23, ‘179 teaches reconstitution with water which is known solvent (claim 9).
Regarding claim 24, ‘179 teaches the composition is used for treating diabetes mellitus 
(Claim 11-12 and [0002]).


Claims 2, 7, 16, 21-22, 52, 57-60, 64-65, and 72-73 are again rejected under 35 U.S.C. 103 as being unpatentable over WO 2017210100A1 (hereinafter “the ‘100 publication”) in view of US 2018/0333493A1 (hereinafter “the ‘493 publication”) and EP 2498801B1 (hereinafter “the ‘801 publication”).
The teachings of the EP 2498801B1 are based on the English language translation of the EP 2498801B1 reference obtained by Google patents and the citations are based on the English language translation.
The teachings of the ‘100 publication is set forth above and incorporated herein by reference.
‘100 further teaches the peptide in a pharmaceutical composition comprising standard pharmaceutical carriers, such as a phosphate buffered saline solution, water, emulsions such as an oil/water or water/oil emulsion, and various types of wetting agents (p. 9, line 14-17).
‘100 does not discloses all the components of the pharmaceutical composition and their concentrations.
‘801 publication teaches compositions comprising exendin (a GLP-1 analog) comprising sodium acetate, m-cresol, L-methionine, glycerol, sodium hydroxide and water (claim 6). ‘801 teaches that the peptide is contained in the amount of 0.01 mg / ml to 0.5 mg / ml or 0.05 mg / ml to 1.5 mg / ml which 0.000 to 0.05% or 0.005 to 0.15% w/w [0053] and that the buffer is in the amount of 5 mg/ml to 2 mg/ml which is about 0.5-0.2 % w/w [0036]. ‘801 further teaches that L-methionine (anti-oxidant) in the amount of 3 mg/ml which is 0.3% [0054]. ‘801 further discloses that the composition had better storage stability and increased biological activity [0025-0026].
 ‘493 teaches protein formulations that comprise a protein agent and buffering agents (claim 3) and that the protein agent may be between 150 to about 300mg/ml which is 15-30% by weight (claim 12). ‘493 discloses that the composition improves overall solution stability [0008]. ‘493 teaches EDTA in the concentration of 0.1-20% w/v [0248] and further teaches that 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare a composition that comprises the peptide of ‘100 publication using the pharmaceutical composition components disclosed by the ’801 and ‘493 publications because ‘801 teaches that the composition had better storage stability. In addition, it would be obvious to further modify ‘100 with the teachings of ‘493 because ‘493 discloses that lower stability is one of the main challenges presented in protein composition and that the composition of ‘493 had overall improved stability. One of ordinary skill in the art would have been motivated and would have had a reasonable expectation of success in preparing a pharmaceutical composition that comprises the peptide of ‘100 using the formulation of ’801 and ‘493 because the ‘801 publication composition comprising the GLP-1 peptide had increased biological activity and both ‘801 and ‘493 disclose that the composition had improved stability. Furthermore, it would have been obvious for a skilled artisan to adjust the concentration of the disclosed components through routine experimentation to arrive to the recited concentration. The disclosures render obvious the instant claim 22. 
Regarding claim 7, ‘493 teaches that the protein formulations may contain preservatives such as benzyl alcohol [0250], buffer such as histidine (claim 16 and [0008, 0014, 0018, 0022, 0026]), and viscosity-reducing agent such as sucrose [0212] and that an antioxidant may be 
Regarding claim 52, 801 teaches peptide is in the concentration of 0.01 mg / ml to 0.5 mg / ml or 0.05 mg / ml to 1.5 mg / ml which 0.000 to 0.05% or 0.005 to 0.15% [0053] and that the buffer is in the amount of 5 mg/ml to 2 mg/ml which is about 0.5-0.2 % [0036]. This is close to the instant about 0.8%. ‘801 further teaches that L-methionine (anti-oxidant) in the concentration of 3 mg/ml which is 0.3% w/w [0054] and glycerol (tonicity agent) in the amount of 18 mg/ml which is about 1.8% w/w [0054]. ‘801 further teaches that the composition comprises m-cresol in the concentration of 2.7 mg/ml which is about 0.27% w/w. In addition, ‘493 teaches that the protein formulations may contain preservatives such as benzyl alcohol in the amount of 0.5% w/w [0250]. ‘493 teaches EDTA in the concentration of 0.1-20% w/v [0248] and further teaches that L-histidine [0210] and sucrose (claim 24, 26) may be added to the composition and that stabilizers such as propylene glycol may be added to the composition in the range of 0.001-1% w/w [0251-0252]. I would be obvious to use the same constituents at the same concentrations in a composition.
Regarding claim 57, ‘493 teaches that the protein formulations may contain preservatives such as benzyl alcohol [0250], buffer such as histidine (claim 16 and [0008, 0014, 0018, 0022, 0026]), and viscosity-reducing agent such as sucrose [0212] and that an antioxidant may be included such as methionine [0248]. ‘493 further discloses that some agents can be used in combination such as L-methionine and EDTA [0227, 0240, 0243, 0245, 0247 and 0282].
Regarding claim 58 and 59, ‘801 teaches a composition of exendin where the solvent is water [0054].

Regarding claim 64, ‘493 teaches that the protein formulations may contain preservatives such as benzyl alcohol [0250], buffer such as histidine (claim 16 and [0008, 0014, 0018, 0022, 0026]), and viscosity-reducing agent such as sucrose [0212] and that an antioxidant may be included such as methionine [0248]. ‘493 further discloses that some agents can be used in combination such as L-methionine and EDTA [0227, 0240, 0243, 0245, 0247 and 0282].
Regarding claim 65, ‘801 teaches a composition of exendin where the solvent is water [0054].
Regarding claim 72, ‘801 teaches peptide is contained in the amount of 0.01 mg / ml to 0.5 mg / ml or 0.05 mg / ml to 1.5 mg / ml which is 0.000 to 0.05% w/w or 0.005 to 0.15% w/w 
Regarding claim 73, ‘801 teaches a composition of exendin where the solvent is water [0054].

Response to Arguments
Applicant's arguments filed 12/06/2021 have been fully considered but they are not persuasive. 
Applicant argues that novel peptides have specific chemical properties that are associated with their unique amino acid sequences, and that these unique amino acid sequences affect their in vivo activity, as shown by peptide specific EC50 values in biological assays, their bioavailability, and their properties in chemical compositions and formulations. A peptide's unique amino acid sequence results in a specific 3D spatial configuration based on hydrogen bonds, resulting in different chemical reactivity and peptide specific properties in formulations. Applicants submit that the fact that peptide AVE0010 is a GLP-1 agonist, does not make it interchangeable with the peptide of SEQ No. 1 of the present invention, which is a co-agonist of the GLP-1 and glucagon receptors. Neither US 2012/0283179 nor WO 2017/210100 suggest that the peptide of SEQ ID No. 1 of the present invention can be used instead of the peptide AVE0010 in a formulation. Applicants submit that while it may be obvious to try the peptide of SEQ ID NO. 1 in a formulation derived from combining US 2012/0283179 and WO 2017/210100, it is not obvious that a formulation for peptide AVE0010 would also work for the present peptide of SEQ ID No. 1. Applicant further argues that the use of benzyl alcohol in the present formulation has the unexpected benefits described on page 3, line 3 to page 4, line 4 of the specification.
The arguments presented above have been fully considered but are not persuasive because the instant peptide is disclosed by ‘100 and the publication further discloses the peptide in a composition comprising standard pharmaceutical carriers, such as a phosphate buffered saline solution, water, emulsions such as an oil/water or water/oil emulsion, and various types of wetting agents (p. 9, line 14-17). Furthermore, the instant peptide is a GLP-1 agonist peptide and composition comprising GLP-1 agonist peptide are known in the art using the same excipients in the same amounts or concentrations. One of ordinary skill in the art would be motivated to prepare a similar composition. Furthermore, ‘179 discloses that the composition had increased storage stability [0017] and chemical integrity [0161]. With regards to applicants’ argument of the unexpected benefits of benzyl alcohol, the ‘179 publication further discloses benzyl alcohol as one of the preservatives [0038] and disclose that the composition had increased storage stability [0017] and chemical integrity [0161] and that it exhibits physical integrity after storage for 1 month, 2 months, 4 months, or 6 months [0048]. .

Conclusion
Claims 2, 7, 9-10, 14-16, 20-24, 52, 57-60, 64-65, and 72-73 are rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mercy Sabila whose telephone number is (571)272-2562. The examiner can normally be reached Monday - Friday 7:00 am - 4:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum- Acevedo can be reached on (571)272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MERCY H SABILA/Examiner, Art Unit 1654
/ARADHANA SASAN/Primary Examiner, Art Unit 1615